Citation Nr: 1541871	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-11 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent for a back disability, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2008 rating decision granted the Veteran a zero percent rating for his back disability.  The Board's previous decision, dated January 2013, increased the initial rating to 10 percent.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in January 2013, when it was remanded for further development.

The Veteran was scheduled for a VA examination in March 2013, per the January 2013 Board remand.  The Veteran did not report for a VA examination that was scheduled, and did not present a good cause for not showing up or requested that the examination be rescheduled.  Under these circumstances, the Board will decide the issues on the evidence of record.  See 38 C.F.R. § 3.655 (2013).


FINDING OF FACT

The Veteran has no limitation of motion or other symptomatology which meets a criterion for an evaluation in excess of 10 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his back disability deserves a higher disability rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Evidence to be considered in the appeal of an initial assignment of a rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where an initial disability evaluation has been disagreed with, a Veteran may be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Higher evaluations are warranted with greater limitation of thoracolumbar spine motion. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2015).

A rating for degenerative arthritis established by radiologic findings should be based on the limitation of motion of the affected joints, unless the limitation is noncompensable.  38 C.F.R. § 4.71a, DC 5003 (2015).  If the limitation is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.

In addition to the above criteria, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this case, the evidence establishes that the Veteran was treated for lumbar pain in service on numerous occasions.  The examiner who conducted February 2008 VA examination noted the Veteran's history of treatment in service, including physical therapy, epidural corticosteroid treatment, and use of a TENS (transcutaneous electrical nerve stimulation) unit.  The Veteran reported constant "aching" pain with occasional radiation to the right lower extremity.  The Veteran reported that pain increased with physical activity.  There was objective evidence of tenderness of the lumbar spine musculature and at the spinous processes.  The Veteran did not manifest neurologic abnormality.  His gait and posture were normal.  There was no radiation of pain on motion.  Straight leg raising was normal.  The Veteran's lumbar flexion was to 90 degrees and extension was to 30 degrees.  The examiner noted that pain did not occur during the range of motion, in any plane, and did not increase with repetitions of ranges of motion.  The examiner concluded that there was no additional limitation of motion after repeated motion. 

In a November 2008 disagreement with the assignment of an initial noncompensable evaluation for each disability for which service connection was granted, the Veteran indicated that he deserved "more than" the zero percent ratings assigned, and noted that he was denied post-service employment "because of my injuries that I suffered in the military."  However, the Veteran did not raise any specific contention with regard to lumbar disability, either as to severity or specific effect on employability or activities required for employment.  The Board finds that this communication does not provide additional information relevant to evaluation of the service-connected lumbar disability.  The Veteran did not indicate that he had received post-service treatment of his lumbar disability at that time, so there is no additional medical evidence. 

In contrast, in his April 2009 substantive appeal (VA-9) and an August 2009 communication, the Veteran referenced the severity of his service-connected back disability. 

As mentioned above, the Veteran failed to report for his scheduled VA examination in March 2013.  No other medical evidence has been associated with the claims file, and the Veteran has not informed the VA of the existence of any new medical treatment records.  Additionally, he did not request a new VA examination be scheduled.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As such, the Board will proceed to rate the Veteran's claim on the evidence before it.  

The Veteran's symptoms of the service-connected back disability at the time of the February 2008 VA examination, apparently unchanged at the time of a November 18, 2008, communication from the Veteran, consist of pain on palpation and subjective complaints of aching pain, increased with activity, but without objective evidence of increased pain on range of motion. 

The Veteran had full range of lumbar flexion, as defined by VA regulation, as well as full extension.  The Veteran did not report pain occurring at any specific point in lumbar motion in any plane, and the Veteran did not report or manifest pain or additional limitation of motion with repetitions of motion in any plane.  Because the Veteran had objective evidence of pain, as well as subjective complaints of pain, he is entitled to a compensable, 10 percent evaluation, resolving doubt in the Veteran's favor to find that the Veteran's pain approximates the criteria for a 10 percent evaluation for his back disability. 

However, the Veteran does not meet or approximate any criterion for a 20 percent evaluation.  The Veteran's flexion was not limited to 60 degrees at the time of VA examination, nor did the Veteran allege increased limitation during the period at issue.  The Veteran's combined motion of the thoracolumbar spine (flexion, extension, right bending, left bending, and right and left lateral rotation) was not limited.  The Veteran did not report incapacitating episodes of pain.  No separate neurologic abnormality was present. Thus, the Veteran did not meet any schedular criterion for an initial evaluation in excess of 10 percent for lumbar disability.

In this regard, the Board has considered the Veteran's statements.  It is important for the Veteran to understand that it is his statements that provide the basis for the 10% finding.  If he had no problem with this disability, there would be no basis for the 10% finding.  Some of the medical evidence in this case provides evidence against the 10% rating, let alone more. 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The analytical steps necessary to determine whether referral for such consideration is warranted have been clarified. See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule. When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

The evidence does not reflect, nor does the Veteran allege, that he had symptoms of back disability that are not addressed by the schedular criteria, as considered in light of 38 C.F.R. § 4.45.  As his disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  In this case, the rating criteria and the criteria under 38 C.F.R. § 4.45 reasonably describes the Veteran's back pain and full actual range of motion.  The Board finds that the criteria for referral for the assignment of an extraschedular disability rating are not met at the first step of the analysis.  Thun, supra. 

The Board also notes that the records does not demonstrate any fact which could be considered an "exceptional" disability picture, so as to warrant referral for the assignment of an extraschedular disability rating under the second prong of the Thun analysis.  38 C.F.R. § 3.321(b)(1) (2015).  The examiner stated that the Veteran's back disability, together with his other disabilities, would affect his ability to perform usual occupation and daily living activities minimally.  Although the examiner did not make a specific finding related to the Veteran's back disability alone, the examiner's conclusion that there would be minimal occupational impairment does not warrant a finding that the schedular criteria are not adequate. Thus, a determination that the Board incorrectly evaluated the facts as to the first prong of the Thun analysis would not serve to support referral for assignment of an extraschedular evaluation.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records (STRs), service personnel records (SPRs), and lay evidence.  The Veteran was scheduled for a VA examination in March 2013 to assess the current level of severity of his back disability.  

As the Veteran did not attend his scheduled examination and the record contains no evidence that the scheduling of an additional examination would be anything but futile, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.  As the Board does not know the reason the Veteran failed to attend the examination requested, the Board has no reason to believe a remand of this case to re-schedule the examination would be in any way fruitful.   

As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased initial evaluation in excess of 10 percent for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


